COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00255-CV


City of Blue Mound, Texas              §    From the 348th District Court

                                       §    of Tarrant County (348-257664-12)
v.
                                       §    August 29, 2013

Southwest Water Company and            §    Per Curiam
Monarch Utilities I, LP


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM